Exhibit 10.1
VOTING AGREEMENT
          VOTING AGREEMENT, dated as of December 22, 2008 (this “Agreement”),
among Piramal Healthcare, Inc., a Delaware corporation (“Purchaser”), and the
persons listed on Schedule I hereto (each a “Stockholder” and, collectively, the
“Stockholders”).
RECITALS
          WHEREAS, concurrently with the execution and delivery of this
Agreement, Purchaser, Mayflower Acquisition Corp, a Delaware corporation and
wholly owned subsidiary of Purchaser (“PH Sub”), Minrad International, Inc., a
Delaware corporation (the “Company”), and (solely with respect to certain
limited sections of the agreement) Piramal Healthcare Limited, an Indian public
limited company are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides, among other things, for the acquisition of the
Company by Purchaser by means of a merger of PH Sub with and into the Company
(the “Merger”), all on the terms and subject to the conditions set forth in the
Merger Agreement;
          WHEREAS, each Stockholder is the record and/or beneficial owner of
such number of shares of common stock of the Company, par value $0.01 per share
(the “Company Common Stock”), as is set forth opposite such Stockholder’s name
on Schedule I hereof (collectively, the “Existing Shares”);
          WHEREAS, as an inducement and a condition to entering into the Merger
Agreement, each of the Stockholders has agreed with Purchaser and PH Sub to
enter into this Agreement; and
          WHEREAS, the Board of Directors of the Company has approved this
Agreement and the transactions contemplated hereby prior to the date hereof;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements set forth herein, the parties hereto agree as follows:
          1. DEFINITIONS. For purposes of this Agreement:
          (a) “Additional Shares” shall mean any shares of Company Common Stock
other than the Existing Shares for which the Stockholder acquired beneficial
ownership in any capacity after the date hereof and prior to the termination of
this Agreement by means of purchase, dividend, distribution, exercise of
options, warrants, Transfer or other rights or entitlements to acquire Company
Common Stock or in any other way.
          (b) “Affiliate” shall mean, with respect to any specified Person, any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.
          (c) “beneficially owned” or “beneficial ownership” with respect to any
securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), including pursuant to any agreement, arrangement
or understanding, whether or not in writing.
          (d) “Covered Shares” shall mean Existing Shares and Additional Shares.
          (e) “Transfer” shall mean, with respect to any security, the direct or
indirect sale, transfer, pledge, hypothecation, encumbrance, assignment, gift or
disposition of such security or the

 



--------------------------------------------------------------------------------



 



record or beneficial ownership thereof, the offer to make such a sale, transfer,
or other disposition, and each agreement, arrangement or understanding, whether
or not in writing, to effect any of the foregoing. As a verb, “Transfer” shall
have a correlative meaning.
          (f) Capitalized terms used and not defined herein, but defined in the
Merger Agreement, shall have the respective meanings ascribed to them in the
Merger Agreement.
          2. VOTING AGREEMENT. In order to induce Purchaser and PH Sub to enter
into the Merger Agreement, each Stockholder hereby agrees that, from and after
the date hereof until termination of this Agreement in accordance with
Section 7, such Stockholder shall, at any meeting of the stockholders of the
Company, however called, or in connection with any written consent of the
stockholders of the Company, appear at each such meeting, in person or by proxy,
or otherwise cause such Stockholder’s Covered Shares to be counted as present
for purposes of establishing a quorum, and each such Stockholder shall vote (or
cause to be voted) or act by written consent with respect to all of its Covered
Shares that are beneficially owned by each such Stockholder or its affiliates or
as to which such Stockholder has, directly or indirectly, the right to vote or
direct the voting of the Covered Shares (i) in favor of adopting the Merger
Agreement, including the agreement of merger contained therein, the execution
and delivery by the Company of the Merger Agreement and the approval of the
terms thereof and each of the other actions contemplated by the Merger Agreement
and this Agreement and any actions required in furtherance thereof and hereof,
(ii) against any proposal relating to an Acquisition Proposal and (iii) against
any proposal, action or agreement that would impede, frustrate, prevent or
nullify this Agreement or the Merger Agreement, or result in a breach in any
respect of any covenant, representation or warranty or any other obligation or
agreement of the Company under the Merger Agreement or which would result in any
of the conditions set forth in the Merger Agreement not being fulfilled.
          3. ADDITIONAL AGREEMENTS.
          (a) No Disposition. Each Stockholder hereby covenants and agrees that,
except as contemplated by this Agreement and the Merger Agreement, the
Stockholder shall not (i) offer to Transfer, Transfer or consent to any Transfer
of, any or all of the Covered Shares or any interest therein without the prior
written consent of Purchaser, (ii) enter into any contract, option or other
agreement or understanding with respect to any Transfer of any or all Covered
Shares or any interest therein, (iii) grant any proxy, power-of-attorney or
other authorization or consent in or with respect to the Covered Shares,
(iv) deposit any or all of the Covered Shares into a voting trust or enter into
a voting agreement or arrangement with respect to any or all of the Covered
Shares or (v) take any other action that would make any representation or
warranty of such Stockholder contained herein untrue or incorrect in any
material respect or in any way restrict, limit or interfere in any material
respect with the performance of such Stockholder’s obligations hereunder or the
transactions contemplated hereby or by the Merger Agreement. Notwithstanding
anything in this Agreement to the contrary, a Stockholder may transfer any or
all of his or its Covered Shares as follows: (i) in the case of a Stockholder
that is an entity, to any subsidiary, partner, member, shareholder, former
partner or Affiliate of Stockholder, and (ii) in the case of an individual
Stockholder, to Stockholder’s spouse, ancestors, descendants or any trust for
any of other benefits or to a charitable trust; provided, however, that in any
such case, prior to and as a condition to the effectiveness of such transfer,
each person or trust to which any of such Covered Shares or any interest in any
of such Covered Shares is or may be transferred (A) shall have executed and
delivered to Purchaser a counterpart to this Agreement pursuant to which such
person or trust shall be bound by all of the terms and provisions of this
Agreement, and (B) shall have agreed in writing with Purchaser to hold such
Covered Shares or interest in such Covered Shares subject to all of the terms
and provisions of this Agreement, and (C) this Agreement shall be the legal,
valid and binding agreement of such person or trust, enforceable in accordance
with its terms.

2



--------------------------------------------------------------------------------



 



          (b) Grant of Irrevocable Proxy. Each Stockholder hereby irrevocably
grants to, and appoints, Purchaser and any designee of Purchaser, and each of
them individually, such Stockholder’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of such
Stockholder, to vote all of the Covered Shares or grant a consent or approval in
respect of the Covered Shares, in the manner specified in Section 2. Each
Stockholder represents that any proxies heretofore given in respect of the
Covered Shares are not irrevocable and that any such proxies are hereby revoked.
Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 3(b) is given in connection with the execution of the Merger Agreement
and that such irrevocable proxy is given to secure the performance of the duties
of such Stockholder under this Agreement. Each Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Each Stockholder hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Without limiting the generality of the foregoing, such irrevocable proxy is
executed and intended to be irrevocable in accordance with the provisions of
Section 212 of the Delaware General Corporation Law. If for any reason the proxy
granted herein is not irrevocable, the Stockholders agree to vote their Covered
Shares as instructed by Purchaser in writing.
          (c) Non-Solicitation. Each Stockholder hereby agrees that neither such
Stockholder nor any of such Stockholder’s Affiliates, representatives or agents
shall (and, if such Stockholder is a corporation, partnership, trust or other
entity, such Stockholder shall cause its officers, directors, partners, and
employees, representatives and agents, including its investment bankers,
attorneys and accountants, not to), directly or indirectly, encourage, solicit,
initiate or participate in any way in any discussions or negotiations with, or
provide any information to, or afford any access to the properties, books or
records of the Company or any of its Subsidiaries, or otherwise take any other
action to assist or facilitate, any Person or group (other than Purchaser or PH
Sub or any Affiliate or associate of Purchaser or PH Sub) concerning any
Acquisition Proposal. Each Stockholder will immediately cease any existing
activities, discussions or negotiations conducted heretofore with respect to any
Acquisition Proposal. Each Stockholder will immediately communicate to Purchaser
the terms of any Acquisition Proposal (or any discussion, negotiation or inquiry
with respect thereto) and the identity of the Person making such Acquisition
Proposal or inquiry which it may receive.
          (d) Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws to bring about the
actions required by this Agreement and to avoid the actions prohibited by this
Agreement. At the other party’s reasonable request and without further
consideration, each party shall execute and deliver such additional documents
and take all such further lawful action as may be necessary or desirable to
bring about the actions required by this Agreement and to avoid the actions
prohibited by this Agreement.
          (e) Certain Events. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Company Common Stock or the acquisition
of any Additional Shares or other securities or rights of the Company by any
Stockholder, the number of Covered Shares owned by such Stockholder shall be
adjusted appropriately, and this Agreement and the obligations hereunder shall
attach to any Additional Shares or other securities or rights of the Company
issued to or acquired by each of the Stockholder.
          (f) Waiver of Appraisal and Dissent Rights. Each Stockholder hereby
waives any rights of appraisal or rights to dissent from the Merger that such
Stockholder may have.
          (g) Publication and Disclosure. Each Stockholder hereby permits
publication in the Proxy Statement (including all documents and schedules filed
with the SEC), such Stockholder’s identity and ownership of the Covered Shares
and the nature of such Stockholder’s commitments, arrangements

3



--------------------------------------------------------------------------------



 



and understandings under this Agreement; provided that such Stockholder shall be
permitted to review and comment on such disclosure a reasonable time before it
is publicly disclosed.
          4. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS. Each
Stockholder hereby represents and warrants, severally and not jointly, to
Purchaser as follows:
          (a) Title. Such Stockholder is the sole record and beneficial owner of
the number of Existing Shares set forth opposite such Stockholder’s name on
Schedule I. The Existing Shares constitute all of the capital stock of the
Company owned of record or beneficially owned by such Stockholder on the date
hereof and neither such Stockholder nor any of such Stockholder’s Affiliates is
the beneficial owner of, or has any right to acquire (whether currently upon
lapse of time, following the satisfaction of any conditions, upon the occurrence
of any event or any combination of the foregoing) any shares of Company Common
Stock or any securities convertible into or exchangeable or exercisable for
shares of Company Common Stock. Such Stockholder has sole voting power and sole
power to issue instructions with respect to the matters set forth in Sections 2
and 3 hereof, sole power of disposition, sole power to demand and waive
dissenters’ or appraisal rights and sole power to agree to all of the matters
set forth in this Agreement, in each case with respect to all of such Existing
Shares with no limitations, qualifications or restrictions on such rights,
subject to applicable securities laws and the terms of this Agreement.
          (b) Authority. Such Stockholder has all necessary power and authority
and legal capacity to enter into and perform all of such Stockholder’s
obligations under this Agreement. In the case of each Stockholder who is not a
natural person, no other proceedings or actions on the part of such Stockholder
are necessary to authorize the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Stockholder
and, assuming due authorization, execution and delivery hereof by Purchaser,
constitutes a legal, valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereinafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceedings thereof may be brought. There is no beneficiary or holder of a
voting trust certificate or other interest of any trust of which such
Stockholder is a trustee, or any party to any other agreement or arrangement,
whose consent is required for the execution and delivery of this Agreement or
the consummation by such Stockholder of the transactions contemplated hereby. If
such Stockholder is not an individual, such Stockholder has been duly organized
and is validly existing and in good standing under the laws of the jurisdiction
of its organization.
          (c) No Filings; No Conflict or Default. Except for filings under the
HSR Act, any competition, antitrust and investment laws or regulations of
foreign jurisdictions and the Exchange Act (i) no filing with, and no permit,
authorization, consent or approval of, any Governmental Entity is necessary for
the execution and delivery of this Agreement by such Stockholder, the
consummation by such Stockholder of the transactions contemplated hereby and the
compliance by such Stockholder with the provisions hereof and (ii) none of the
execution and delivery of this Agreement by such Stockholder, the consummation
by such Stockholder of the transactions contemplated hereby or compliance by
such Stockholder with any of the provisions hereof, except in cases in which any
conflict, breach, default or violation described below would not interfere with
the ability of such Stockholder to perform such Stockholder’s obligations
hereunder, shall (A) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, modification or acceleration) under,
any of the terms, conditions or provisions of any note, loan agreement, bond,
mortgage, indenture, license, contract, commitment, arrangement, understanding,
agreement or other instrument or obligation of any kind, including, without
limitation, any voting

4



--------------------------------------------------------------------------------



 



agreement, proxy arrangement, pledge agreement, shareholders agreement or voting
trust, to which such Stockholder is a party or by which such Stockholder or any
of such Stockholder’s properties or assets may be bound (or, in the case of each
Stockholder that is not a natural person, such Stockholder’s constituent
documents), (B) violate any judgment, order, writ, injunction, decree or award
of any court, administrative agency or governmental body that is applicable to
such Stockholder or any of such Stockholder’s properties or assets, or
(C) constitute a violation by such Stockholder of any law or regulation of any
jurisdiction.
          (d) No Litigation or Adverse Judgment. There is no suit, action,
investigation or proceeding pending or, to the knowledge of such Stockholder,
threatened against such Stockholder at law or in equity before or by any
Government Entity that could reasonably be expected to impair the ability of
such Stockholder to perform such Stockholder’s obligations hereunder, and there
is no judgment, decree, injunction, rule, order or writ of any Government Entity
to which such Stockholder is or such Stockholder’s assets are subject that could
reasonably be expected to impair the ability of such Stockholder to perform such
Stockholder’s obligations hereunder.
          (e) Transfer Restrictions. Except as permitted by this Agreement, the
Existing Shares beneficially owned by such Stockholder and the certificates
representing such shares are now, and at all times during the term hereof will
be, held by such Stockholder, or by a nominee or custodian for the benefit of
such Stockholder, free and clear of all liens, claims, options, proxies, voting
trusts or agreements, security interests, understandings or arrangements or any
other rights whatsoever (other than as created by this Agreement or under the
Securities Act of 1933, as amended).
          (f) No Fees. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of such Stockholder.
          (g) Receipt; Reliance. Such Stockholder has received and reviewed a
copy of the Merger Agreement. Such Stockholder understands and acknowledges that
Purchaser and PH Sub are entering into the Merger Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement. Each
Stockholder acknowledges that such Stockholder’s irrevocable proxy set forth in
Section 3(b) is granted in consideration of the execution and delivery of the
Merger Agreement by Purchaser.
          5. STOP TRANSFER. At the request of Purchaser, each Stockholder shall
request that the Company not register the transfer (book-entry or otherwise) of
any certificate or uncertificated interest representing any of the Covered
Shares beneficially owned by such Stockholder, unless such transfer is made in
compliance with this Agreement.
          6. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby
represents and warrants to each of the Stockholders as follows:
          (a) Organization and Qualification. Purchaser is a duly organized and
validly existing corporation in good standing under the laws of the State of
Delaware.
          (b) Authority. Purchaser has the corporate power and authority to
enter into and perform all of its obligations under this Agreement. This
Agreement has been duly and validly executed and delivered by Purchaser and,
assuming due authorization, execution and delivery hereby by each of the
Stockholders, constitutes a legal, valid and binding obligation of Purchaser in
accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization,

5



--------------------------------------------------------------------------------



 



moratorium or other similar laws, now or hereinafter in effect, affecting
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceedings thereof
may be brought.
          7. TERMINATION. This Agreement shall terminate with respect to any
Stockholder upon the earliest of (a) the Effective Time, (b) the 6-month
anniversary of the date hereof, (c) the termination of the Merger Agreement in
accordance with its terms and (d) the date of any modification, waiver or
amendment to the Merger Agreement in a manner that reduces the amount or form
consideration payable thereunder to the Stockholder.
          8. NO LIMITATION. Notwithstanding anything in this Agreement to the
contrary; (a) the Stockholder makes no agreement or understanding herein in any
capacity other than in the Stockholder’s capacity as a record holder and/or
beneficial owner of his or its Covered Shares, and (b) nothing herein will be
construed to limit or affect any action or inaction by the Stockholder or any
representative of the Stockholder, as applicable, serving on the Company’s Board
of Directors, or any committee thereof, or on the board of directors of any
subsidiary of the Company or as an officer or fiduciary of the Company or any
such subsidiary, acting in such person’s capacity as a director, officer or
fiduciary of the Company or any Subsidiary.
          9. MISCELLANEOUS.
          (a) Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.
          (b) No Assignment. This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of each Stockholder (in
the case of any assignment by Purchaser) or Purchaser (in the case of an
assignment by a Stockholder), provided that Purchaser may assign its rights and
obligations hereunder to Piramal Healthcare Limited or any direct or indirect
Subsidiary of Piramal Healthcare Limited, but no such assignment shall relieve
Purchaser of its obligations hereunder.
          (c) Binding Successors. Without limiting any other rights Purchaser
may have hereunder in respect of any Transfer of Covered Shares, each
Stockholder agrees that this Agreement and the obligations hereunder shall
attach to the Covered Shares beneficially owned by such Stockholder and shall be
binding upon any Person to which legal or beneficial ownership of such Covered
Shares shall pass, whether by operation of law or otherwise, including, without
limitation, such Stockholder’s heirs, guardians, administrators or successors.
          (d) Amendments. This Agreement may not be amended, changed,
supplemented or otherwise modified with respect to a Stockholder except by an
instrument in writing signed on behalf of such Stockholder and Purchaser.
          (e) Notice. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if given) by hand delivery or by facsimile
transmission with confirmation of receipt, as follows:
If to a Stockholder:
At the addresses and facsimile numbers set forth on Schedule I hereto.

6



--------------------------------------------------------------------------------



 



Copy to:
Minrad International, Inc.
50 Cobham Drive
Orchard Park, NY 14127
Attention: Charles Trego
                 David DiGiacinto
Facsimile: (716) 855-1068
Further copy to:
Hodgson Russ LLP
140 Pearl Street
Suite 100
Buffalo, NY 14202
Attention: Robert B. Fleming, Jr., Esq.
                 Janet N. Gabel, Esq.
Facsimile: (716) 849-0349
If to Purchaser:
Mayflower Acquisition Corp.
c/o Piramal Enterprises Ltd.
D-Mart Bldg,
Mulund Goregaon Link Road
Mulund (West)
Mumbai 400080
Attention: Madhu Nair
Facsimile: 91-22-3953-6940
Copy to:
Waller Lansden Dortch & Davis, LLP
Nashville City Center
511 Union Street, Suite 2700
Nashville, Tennessee 37219
Attention: L. Hunter Rost, Jr., Esq.
                 J. William Morrow, Esq.
Facsimile: (615) 244-6804
or to such other address or facsimile number as the Person to whom notice is
given may have previously furnished to the others in writing in the manner set
forth above.
          (f) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

7



--------------------------------------------------------------------------------



 



          (g) Remedies. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any such right, power or
remedy by any party hereto shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
          (h) No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with such party’s obligations hereunder, and any custom or practice of
the parties at variance with the terms hereof, shall not constitute a waiver by
such party of such party’s right to exercise any such or other right, power or
remedy or to demand such compliance.
          (i) No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.
          (j) Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of Delaware without giving effect
to the principles of conflict of laws.
          (k) Submission to Jurisdiction. Each party to this Agreement hereby
irrevocably and unconditionally (i) consents to the submission to the exclusive
jurisdiction of the courts of the State of Delaware sitting in Wilmington,
Delaware and the United States District Court for the District of Delaware for
any actions, suits or proceedings arising out of or relating to this Agreement,
(ii) agrees not to commence any action, suit or proceeding relating thereto
except in such courts and in accordance with the provisions of this Agreement,
(iii) agrees that service of any process, summons, notice or document by U.S.
registered mail shall be effective service of process for any action, suit or
proceeding arising out of or relating to this Agreement brought against it in
any such court, (iv) waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement in the above-referenced courts
of the State of Delaware or the United States District Court for the District of
Delaware and (v) agrees not to plead or claim in any court that any such action,
suit or proceeding arising out of or relating to this Agreement brought in any
such court has been brought in an inconvenient forum.
          (l) Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity.
          (m) Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. The words “include,”
“includes,” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import.
          (n) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same agreement.
          (o) Expenses. Except as otherwise provided herein, each party hereto
shall pay such party’s, own expenses incurred in connection with this Agreement.

8



--------------------------------------------------------------------------------



 



          (p) Stockholder Obligations Several and Not Joint. The obligations of
each Stockholder hereunder shall be several and not joint and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.
          (q) For the avoidance of doubt, until the Purchaser acquires the
Covered Shares, the Stockholder shall retain all rights to any dividends payable
on any Covered Shares.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Purchaser and the Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.

            PIRAMAL HEALTHCARE, INC.
      By:   /s/ Murari Rajan         Name:   Murari Rajan        Title:  
President   

10



--------------------------------------------------------------------------------



 



         

         
/s/ Kirk Kamsler
  /s/ Robert Lifeso, MD    
 
Kirk Kamsler, an individual
 
 
Robert Lifeso, MD, an individual    
 
       
/s/ Duane Hopper
  /s/ Donald Farley    
 
Duane Hopper, individual
 
 
Donald Farley, an individual    
 
       
/s/ David DiGiacinto
  /s/ Theodore Stanley    
 
David DiGiacinto, an individual
 
 
Theodore Stanley, an individual    
 
       
/s/ William Burns
  /s/ David Donaldson    
 
William Burns, an individual
 
 
Dave Donaldson, an individual    
 
       
/s/ Charles Trego
  /s/ Dennis Goupil    
 
Charles Trego, an individual
 
 
Dennis Goupil, an individual    
 
       
/s/ Karen Sonnhalter
  /s/ Bill Rolfe    
 
Karen Sonnhalter, an individual
 
 
Bill Rolfe, an individual    
 
       
Barclay’s Capital Inc.
  Aisling Capital II    
 
       
/s/ Michael J. Keegan
  /s/ Andrew P. Nicholson    
 
By: Michael J. Keegan
 
 
By: Andrew P. Nicholson    
       Title: Managing Director
         Title: Treasure    

11



--------------------------------------------------------------------------------



 



SCHEDULE I

                      NUMBER OF SHARES OF         COMMON STOCK     ADDRESS AND
FACSIMILE   BENEFICIALLY STOCKHOLDER NAME   NUMBER   OWNED  
Kirk Kamsler
  2453 Den St.
St. Augustine, Florida 32092     8,237  
 
           
Duane Hopper
  1740 Chopin Dr.
Charlottesville, Virginia 22903     89,710  
 
           
David DiGiacinto
  135 East Wall St.
Bethlehem, Pennsylvania 18018     55,799  
 
           
William Burns
  69 Forest Dr.
Orchard Park, New York 14127     1,489,931  
 
           
Charles Trego
  3758 Teachers Ln #4
Orchard Park, NY 14127     26,806  
 
           
Robert Lifeso, MD
  184 Halston Pkwy
East Amherst, NY 14051     681,984  
 
           
Donald Farley
  43 Fifth Ave #10 NW
New York, New York 10003     319,758  
 
           
Theodore Stanley
  607 N Capitol Park Ave.
Salt Lake City, Utah 84103     31,941  
 
           
Dave Donaldson
  4231 Musqueam Dr.
Vancouver, British Columbia,
Canada V6N 3R8     3,818  
 
           
Dennis Goupil
  131 Southwick Dr.
Orchard Park, NY 14127     2,037  
 
           
Bill Rolfe
  68 Janine Ct
Cheektowaga, NY 14227     2,431  
 
           
Karen Sonnhalter
  2369 Sunnyside Rd.
Findley Lake, 14736     1,610  
 
           
Barclays Capital Inc.
  745 Seventh Ave.
New York, NY 10019     4,633,682  
 
           
Aisling Capital II
  888 Seventh Ave.
30th Floor
New York, NY 10106
(212) 651-6379     2,603,000  

12